IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JEFF E. WILSON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5092

MICHELLE POPPA,

      Appellee.

_____________________________/

Opinion filed July 11, 2016.

An appeal from an order of the Circuit Court for Okaloosa County.
Mary Polson, Judge.

Jeff E. Wilson, pro se, Appellant.

Stephen J. Ryan, Ft. Walton Beach, for Appellee (no appearance).




PER CURIAM.

      DISMISSED. See Fla. R. App. P. 9.110(b).

WOLF, B.L. THOMAS, and OSTERHAUS, JJ., CONCUR.